        Case 8:17-cr-00649-PWG Document 110 Filed 07/13/20 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                   Southern Division

UNITED STATES OF AMERICA                      *

v.                                            *       Case No. 17-cr-0649-PWG

KRISTINA LYNN COLLINS                         *

*      *      *       *     *   *   *     *    *   *                      *       *      *
                          MEMORANDUM OPINION AND ORDER

       This Memorandum Opinion and Order addresses Defendant Kristina Lynn Collins’

Emergency Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), ECF No.

96. Ms. Collins is being housed at a Bureau of Prisons (“BOP”) facility, FCI Danbury, which has

been subjected to an outbreak of COVID-19, and she has been recognized as a medically

vulnerable inmate. See Reply 3, ECF No. 108. Ms. Collins asks this Court to reduce her sentence

to time served, or alternately, to reduce her sentence to time served and modify her judgment to

add home confinement as a condition of her supervised release. Mot. Mem. 14, ECF No. 98. I

have reviewed all the materials1 and find a hearing unnecessary. See Loc. R. 105.6 (D. Md. 2018).

For the reasons discussed below, Ms. Collins’ motion is DENIED.

                                        BACKGROUND

       On April 3, 2019, Ms. Collins pleaded guilty to a superseding information that charged her

with distribution of a controlled substance, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C).

Plea Agmt., ECF No. 60. She had sold heroin mixed with fentanyl that resulted in a young man’s

death. Stip. Facts, ECF No. 60-1. Pursuant to Federal Rule of Criminal Procedure 11(c)(1)(C),

she agreed to a sentence of not less than 96 months of imprisonment and not more than 168 months



1
       The motion is fully briefed. See ECF Nos. 98, 102, and 108.
        Case 8:17-cr-00649-PWG Document 110 Filed 07/13/20 Page 2 of 11



of imprisonment. Plea Agmt. ¶ 9. On August 29, 2019, Ms. Collins was sentenced to a term of

incarceration of 96 months, to be followed by three years of supervised release. ECF No. 85. At

that time, she had already been detained for nearly two years. Her currently projected release date

is June 22, 2024.

       Ms. Collins is 31 years old and severely obese with a Body Mass Index (“BMI”) of 42.9.

Mot. Exs. 1, 3, ECF Nos. 98-1, 98-3. She also suffers from hypertension and asthma. Id. These

conditions elevate Ms. Collins vulnerability to COVID-19. See Mot. Mem. 2-5. FCI Danbury has

struggled with a COVID-19 outbreak of both inmates and staff members, one inmate has died, and

it has been the subject of judicial oversight. Id. at 1. Ms. Collins filed a request with the warden

of FCI Danbury on May 15, 2020, and it was denied in writing on May 22, 2020. See Gov’t Resp.

Exs. A, B, ECF Nos. 102-1, 102-2. She now seeks compassionate release from this Court. Ms.

Collins’ parents are eager to welcome her home, and have lined up services to address her health

and dietary needs, as well as her mental health needs.2 Mot. Ex. 5, ECF No. 98-5. She had begun

treatment during her pretrial incarceration but is unable to continue working on her rehabilitation

under current lockdowns at FCI Danbury. Mot. Mem. 12-13.

       The Government opposes her motion, stating that Ms. Collins has not demonstrated the

extraordinary and compelling reasons needed to qualify for compassionate release. Gov’t Resp. 6-

7. And, the victim’s mother has requested that Ms. Collins be required to serve her full sentence.

ECF No. 105. The Government concedes that Ms. Collins is at risk for COVID-19 because of her

obesity, although it does not concede that her hypertension and asthma increase her risk. Gov’t

Resp. 7. The Government asserts that Ms. Collins is a danger to her community because she had



2
       Ms. Collins suffers from PTSD related to a traumatic and violent rape at age 15. Mot. Mem. Ex.
3, ECF No. 98-3. The attack also caused permanent nerve damage and pain. Id.


                                                   2
        Case 8:17-cr-00649-PWG Document 110 Filed 07/13/20 Page 3 of 11



distributed opioids from her parents’ home in the past, and she named her prior medical doctor—

who had prescribed strong opiate medications to her in the past—for ongoing treatment upon

release. Id. at 8-9. The Government also describes aggressive actions taken at FCI Danbury to

mitigate the risk of COVID-19 transmission at the facility. Id. at 4-6. In reply, Ms. Collins notes

that as recently as June 11, 2020, after months of scrutiny and oversight, members of the United

States Senate wrote the Director of the BOP to express disappointment over the response to the

COVID-19 outbreak at FCI Danbury. Reply 4 (citing Mot. Ex. 8, ECF No. 98-8). She also asserts

that she is not at risk to re-offend at her parent’s home because they are now aware of her addiction,

which they had not been in the past. Id. at 5. She adds that her parents have identified a doctor

who can help her find a new primary care physician upon her return home. Id. (citing Mot. Ex. 5,

ECF No. 98-5). She further notes that she is not currently receiving the needed medical, drug, and

mental health treatment that was part of her imposed sentence. Id.

                                           DISCUSSION

       Ordinarily, a court “may not modify a term of imprisonment once it has been imposed.” 18

U.S.C. § 3582(c); see United States v. Chambers, 956 F.3d 667, 671 (4th Cir. 2020). However,

there is an exception when modification is “expressly permitted by statute.” 18 U.S.C. §

3582(c)(1)(B). Here, Ms. Collins requests a modification of her sentence for “compassionate

release” under the First Step Act, as amended.

       Congress originally enacted the First Step Act in 1984. See Pub. L. No. 98-473, 98 Stat.

2030 (1984). The “compassionate release” provision of the 1984 First Step Act, codified at 18

U.S.C. § 3582(c)(1)(A)(i), permitted a court to alter a sentence only upon a motion by the Director

of the Bureau of Prisons (“BOP”). However, the BOP rarely used this authority. Accordingly, in

2018 Congress amended the compassionate release mechanism when it enacted the First Step Act




                                                   3
        Case 8:17-cr-00649-PWG Document 110 Filed 07/13/20 Page 4 of 11



of 2018. See Pub. L. 115-391, 132 Stat. 5239 (2018). As amended, the compassionate release

provision allows the court to act on a motion for compassionate release filed by a defendant. As

revised, 18 U.S.C. § 3582(c)(1)(A) states as follows:

                [T]he court, upon motion of the Director of the Bureau of Prisons,
               or upon motion of the defendant after the defendant has fully
               exhausted all administrative rights to appeal a failure of the Bureau
               of Prisons to bring a motion on the defendant’s behalf or the lapse
               of 30 days from the receipt of such a request by the warden of the
               defendant’s facility, whichever is earlier, may reduce the term of
               imprisonment (and may impose a term of probation or supervised
               release with or without conditions that does not exceed the unserved
               portion of the original term of imprisonment), after considering the
               factors set forth in section 3553(a) to the extent that they are
               applicable, if it finds that—

               (i) extraordinary and compelling reasons warrant such a reduction;
               or

               (ii) the defendant is at least 70 years of age, has served at least 30
               years in prison, pursuant to a sentence imposed under section
               3559(c), for the offense or offenses for which the defendant is
               currently imprisoned, and a determination has been made by the
               Director of the Bureau of Prisons that the defendant is not a danger
               to the safety of any other person or the community, as provided
               under section 3142(g);

               and that such a reduction is consistent with applicable policy
               statements issued by the Sentencing Commission . . . .

18 U.S.C. § 3582(c)(1)(A).

       Ms. Collins requests release based on “extraordinary and compelling reasons.” 18 U.S.C.

§ 3582(c)(1)(A)(i). Therefore, under the statute, I must do the following: (1) determine whether

Ms. Collins has fully exhausted all administrative remedies or 30 days have passed since the BOP

received her request to bring a motion for release on her behalf; (2) determine whether

“extraordinary and compelling reasons” warrant a sentence reduction that is “consistent” with




                                                  4
        Case 8:17-cr-00649-PWG Document 110 Filed 07/13/20 Page 5 of 11



applicable policy statements issued by the Sentencing Commission; and (3) consider the

sentencing factors set forth in 18 U.S.C. § 3553(a) “to the extent that they are applicable.”

I.     Administrative Exhaustion

       A court may only consider a prisoner’s motion for compassionate release if she has “fully

exhausted all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion

on the defendant’s behalf” or if 30 days have passed since the warden of a defendant’s facility

received such a request. 18 U.S.C. § 3582(c)(1)(A). This condition is satisfied. Ms. Collins filed

a request with the warden of FCI Danbury on May 15, 2020. See Gov’t Resp. Ex. A. The

Government agrees that the Court has the authority to rule on this motion. Id. at 6.

II.    Extraordinary and Compelling Reasons

       Second, I must determine whether “extraordinary and compelling reasons” warrant a

sentence reduction and that such a reduction is “consistent” with Sentencing Commission

statements. 18 U.S.C. § 3582(c)(1)(A). I join with the majority of courts finding that 18 U.S.C. §

3582(c)(1)(A)(i) as amended grants courts with independent discretion to decide whether there are

“extraordinary and compelling reasons” to modify a sentence and does not require that a court

defer to the Sentencing Commission’s policy statements regarding this question. See United States

v. Wise, ELH-18-72, 2020 WL 2614816, at *7-9 (D. Md. May 22, 2020) (holding the same and

collecting cases). However, while not binding, the Sentencing Commission’s policy statements

may provide useful guidance.

       The applicable Sentencing Commission policy statements are found in U.S.S.G. § 1B1.13,

which recites the language of 18 U.S.C. § 3582(c)(1)(A) before it was amended in 2018, including

that “the defendant is not a danger to the safety of any other person or to the community.” The

commentary to the policy statement provides four examples of what constitutes “extraordinary and




                                                   5
        Case 8:17-cr-00649-PWG Document 110 Filed 07/13/20 Page 6 of 11



compelling reasons” for a sentence reduction: (1) medical condition of the defendant; (2) age of

the defendant; (3) family circumstances; and (4) a catch-all “other reasons.” U.S.S.G. § 1B1.13

app. note 1(A)–(C).

       Ms. Collins argues that her medical conditions put her at heightened risk for suffering

severe complications from COVID-19, and her vulnerability to such complications constitutes an

extraordinary and compelling reason for relief. Mot. Mem. 1-5. Specifically, she is severely

obese, and she suffers from hypertension and asthma. Id. (citing Mot. Ex. 1 medical records).

Not only is she at heightened risk from COVID-19, she is housed at FCI Danbury, where COVID-

19 has been detected among inmates and staff, and one inmate has died. Reply 3. While the

Government concedes that her “obesity compellingly elevates her risk for severe illness,” it notes

only “that individuals with hypertension or asthma might be at an increased risk for severe illness

from COVID-19.” Gov’t Resp. 7 (citing the June 25, 2020 revised guidelines from the Centers

for Disease Control and Prevention (“CDC”), available at https://www.cdc.gov/coronavirus/2019-

ncov/need-extra-precautions/people-with-medical-conditions.html). The Government also notes

the encouraging improvements related to the pandemic that have occurred at FCI Danbury—95

inmates and 65 staff have recovered, and at the time of the Government’s response, only one

inmate and no staff members were diagnosed with COVID-19. Id.

       Judges in this court have found that the standard of extraordinary and compelling reasons

was met during the COVID-19 pandemic where a defendant had serious medical problems that

placed them at high risk for complications if they contracted COVID-19. See, e.g., United States

v. Mel, TDC-18-0571, 2020 WL 2041674, at *3 (D. Md. Apr. 28, 2020) (finding extraordinary and

compelling circumstances based COVID-19 present at FCI Danbury and effectively being

prevented from receiving necessary medical care for potential cancer); United States v. Gutman,




                                                  6
           Case 8:17-cr-00649-PWG Document 110 Filed 07/13/20 Page 7 of 11



RDB-19-069, ECF No. 82 at 3-4 (D. Md. May 13, 2020) (finding extraordinary and compelling

reasons based on COVID-19 present at FCI Cumberland and high risk underlying medical

conditions including multiple sclerosis for which Defendant takes an immunosuppressant and

hypertension); United States v. Wright, TDC-17-0388, 2020 WL 2571198, at *3 (D. Md. May 21,

2020) (finding that, had there been any cases of COVID-19 in Defendant’s facility, Defendant’s

age, obesity, diabetes, and hypertension would have satisfied an extraordinary and compelling

reason).

       Judges in other circuits have found obesity to be a contributing factor (although not

individually sufficient) in analyzing an extraordinary and compelling reason for compassionate

release during COVID-19. See United States v. Zuckerman, 2020 WL 1659880, at *5 (S.D.N.Y.

Apr. 3, 2020) (finding Defendant’s age, diabetes, hypertension, and obesity satisfied an

extraordinary and compelling reason); United States v. Quintero, 08-CR-6007L, 2020 WL

2175171, at *1 (W.D.N.Y. May 6, 2020) (finding Defendant’s diabetes, compromised immune

system, obesity, and hypertension satisfied an extraordinary and compelling reason); United States

v. Foreman, 3:19-CR-62 (VAB), 2020 WL 2315908, at *4 (D. Conn. May 11, 2020) (finding

Defendant’s age, hypertension, and obesity satisfied an extraordinary and compelling reason);

United States v. Ullings, 1:10-CR-00406, 2020 WL 2394096, at *4 (N.D. Ga. May 12, 2020)

(finding Defendant’s age, hypertension, and obesity satisfied an extraordinary and compelling

reason).

       Certainly, the situation regarding COVID-19 is rapidly evolving, and new information

about the virus and risk factors must be taken into account, as well as the changing conditions at

prison facilities, for better or worse. Even though Ms. Collins is only 31 years old, she has serious

medical conditions; severe obesity alone—her BMI is 42.9—places her at a higher risk for severe




                                                   7
         Case 8:17-cr-00649-PWG Document 110 Filed 07/13/20 Page 8 of 11



illness should she contract COVID-19, combined with other serious conditions that may also

elevate her risk, supports a finding of extraordinary and compelling reasons for release. The

reported improvement in conditions at FCI Danbury does not change the fact that the very nature

of the prison environment places inmates at greater risk of contracting COVID-19.3 These

circumstances weigh in favor of finding “extraordinary and compelling reasons” for a sentence

modification.

        That said, Ms. Collins’ conviction was for a serious crime that resulted in a death. She has

not yet served even half of her sentence,4 and she seeks to return to the same environment where

she resided when she distributed the opioids that formed the basis of her conviction. The

Government rightfully expresses concern that she presents a danger to the community. Although

Ms. Collins asserts that she will find a new primary care physician rather than returning to her

prior doctor,5 and she has plans to participate in drug treatment and continue her educational

pursuits, I must consider that returning to the same environment could result in a repeat of the

same behavior, and a reduction of her sentence to time served at this early date is insufficient to

serve as a deterrent. These concerns are further considered in the analysis of the sentencing factors.

III.    Sentencing Factors

        A finding of “compelling and extraordinary reasons” is a necessary, not sufficient,

condition for compassionate release. This Court must also consider the factors set forth in 18


3
         Public health experts recommend containing the virus through measures that are very difficult to
maintain in a prison environment, such as strictly enforcing social distancing, frequently disinfecting shared
surfaces,     and      frequently    washing       hands     or     using     hand      sanitizer.         See
https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/prevention.html.
4
         I note that the imposed sentence of 96 months was already a significant downward departure from
the guideline range of 188 to 235 months. Stmt. of Reasons 1-2, ECF No. 86.
5
         I previously found that Ms. Collins’ drug use was contributed to by the failure of her treating
physician to diagnose and treat her very serious pain secondary to her injury from a violent sexual assault.
Stmt. of Reasons 4. The Government expressed grave concern that Ms. Collins’ identified this same doctor
to be her primary care physician if she were to be released. Gov’t Resp. 8. I share that concern.


                                                       8
        Case 8:17-cr-00649-PWG Document 110 Filed 07/13/20 Page 9 of 11



U.S.C. § 3553(a) “to the extent that they are applicable.” 18 U.S.C. § 3582(c)(1)(A). Those factors

are: (1) “the nature and circumstances of the offense and the history and characteristics of the

defendant;” (2) “the need for the sentence imposed;” (3) “the kinds of sentences available;” (4) the

sentencing guideline ranges; (5) “any pertinent policy statement;” (6) “the need to avoid

unwarranted sentence disparities among defendants with similar records;” and (7) “the need to

provide restitution to the victims of the offense.”

       Here, Ms. Collins was convicted of a serious drug offense, which although not violent,

resulted in death. The Government points out that the circumstances that served to mitigate her

original sentence down to 96 months should not serve to further reduce her sentence. She has

already received credit for her rehabilitation efforts in pursuing further education and addiction

treatment, and I recognized her remorse and commitment to sobriety at the time of sentencing.

One of the reasons for the sentence imposed was to provide both specific deterrence against

recurring conduct by Ms. Collins, as well as to act as general deterrence towards others committing

similar conduct, and to promote respect for the law, and to protect the public. Promoting respect

for law extends to demonstrating that there are consequences for serious criminal behavior

(especially when it results in the death of others, regardless of whether it was intended), including

prison sentences commensurate with the seriousness of the crime. Due punishment likewise

includes the length of a prison term. Releasing Ms. Collins from the custodial portion of her

sentence when she has served less than half of the agreed-upon sentence (itself significantly below

the recommended guidelines range) hardly promotes respect for the law, sufficient specific

deterrence, general deterrence, or protection for the public.

       Considering all of the circumstances, I find that granting release at this time would be

inconsistent with the sentencing factors set forth in § 3553(a)—it would not reflect the seriousness




                                                      9
          Case 8:17-cr-00649-PWG Document 110 Filed 07/13/20 Page 10 of 11



of the offense, provide just punishment, be a sufficient deterrent to others in the community, and

would result in unwarranted sentencing disparities. See, e.g., United States v. Zamor, --- F. Supp.

3d ----, 2020 WL 2764282, at *2 (S.D. Fla. May 12, 2020) (“Crucially, [the defendant] has

completed less than 40% of this sentence, and the applicable 18 U.S.C. § 3553(a) factors . . . do

not warrant [his] release after serving less than half of his sentence”); United States v. Oropeza

Lopez, No. 1:15-cr-00051-NONE-SKO, 2020 WL 1923194, at *2 (E.D. Cal. Apr. 21, 2020)

(“Defendant has served less than half of his sentence [which] ... would not appear to “reflect the

seriousness of the offense” or “provide just punishment for the offense.”); United States v.

Edington, Criminal Case No. 19-cr-00174-REB-1, 2020 WL 2744140, at *5 (D. Colo. May 27,

2020) (concluding that, even if the court were to find the defendant was not a danger to the

community, a “sentence of less than half the court originally imposed is [not] sufficient to further

the goals of sentencing”); United States v. Arthur Williams, CRIMINAL ACTION NO. 15-10145-

RGS, 2020 WL 3086049, at *1 (D. Mass. June 10, 2020) (denying in part because defendant had

served less than half of his sentence).

                                          CONCLUSION

          The Court recognizes the seriousness of the COVID-19 pandemic and the risks that Ms.

Collins faces based on her medical condition. Nonetheless, on balance, the circumstances in

support of an early release do not outweigh the seriousness of the underlying offense, the minimal

time spent thus far in incarceration, and the danger of returning to the environment where she

committed her previous offenses. Therefore, Ms. Collins’ motion for compassionate release is

denied.




                                                  10
     Case 8:17-cr-00649-PWG Document 110 Filed 07/13/20 Page 11 of 11



                                         ORDER

      For the reasons stated in this Memorandum Opinion and Order, it is this 10th day of July

2020, hereby ORDERED that Ms. Collins’ Emergency Motion for Compassionate Release (ECF

No. 96) is DENIED.


                                                                  /S/
                                                             Paul W. Grimm
                                                             United States District Judge




                                             11
